Citation Nr: 1828633	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to December 8, 2015, and in excess of 60 percent thereafter, for service-connected recurrent respiratory papillomatosis.

2.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected recurrent respiratory papillomatosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2012, the Veteran asked the RO to reconsider the service connection claim for obstructive sleep apnea.  In a November 2012 rating decision, the RO again denied the Veteran's claim.

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This case was last before the Board in February 2016, at which time the Veteran's claims were remanded for additional development.  

Subsequently, in a May 2016 rating decision, the Appeals Management Center (AMC) granted a higher 60 percent rating for the Veteran's service-connected recurrent respiratory papillomatosis, effective December 8, 2015, the date of a VA speech pathology consult.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum disability rating, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The issue of entitlement to service connection for obstructive sleep apnea as secondary to service-connected recurrent respiratory papillomatosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected recurrent respiratory papillomatosis has resulted in a constant inability to speak above a whisper; a constant inability to communicate by speech has not been demonstrated.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2015, the criteria for entitlement to a disability rating of 60 percent, but no higher, for recurrent respiratory papillomatosis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6820-6519 (2017).

2.  Since December 8, 2015, the criteria for entitlement to a disability rating in excess of 60 percent for recurrent respiratory papillomatosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6820-6519 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms and consequent disability during the rating period on appeal, the Board will "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is requesting a higher disability rating for his service-connected recurrent laryngeal papillomas.  Prior to December 8, 2015, the disability was rated pursuant to 38 C.F.R. § 4.97, DC 6820-6516.  Since that time, the disability has been rated under DC 6820-6519.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6820 refers to benign neoplasms of any specified part of the respiratory system and requires evaluation using an appropriate respiratory analogy.  Prior to December 8, 2015, DC 6516 is used to evaluate the Veteran's disability analogous to chronic laryngitis.  Since December 8, 2015, the recurrent laryngeal papillomas are evaluated analogous to complete organic aphonia under DC 6519.

Under DC 6516, a 30 percent evaluation is assigned for chronic laryngitis with hoarseness, with thickening or nodules of cores, polyps, submucous infiltration, or pre-malignant changes on biopsy.

Under DC 6518, a 100 percent evaluation is assigned for a total laryngectomy.  Here, the medical evidence does not show that the Veteran has ever had a total laryngectomy. 

Under DC 6519, a 60 percent is assigned for complete organic aphonia with a constant inability to speak above a whisper.  A 100 percent is assigned for complete organic aphonia with a constant inability to communicate by speech.

Under DC 6520, a 30 percent evaluation is assigned for stenosis of the larynx with FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent evaluation is assigned for stenosis of the larynx with FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.

In this case, service connection was initially granted in January 2000.  The Veteran's increased rating claim for the present appeal was received in March 2012.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.  The relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

Turning to the evidence of record, VA treatment records dated in February 2012 and March 2012 reflected the Veteran's reports that he used his voice at work and could not speak above a whisper.

In July 2012, the Veteran was afforded a VA examination to determine the severity of his recurrent respiratory papillomatosis.  The examiner noted that the Veteran has had recurrent respiratory papillomas with multiple surgeries dated in 1999, 2009, and 2012.  Because of this disability, the VA examiner noted that the Veteran could not speak above a whisper, he experienced hoarseness, a slight cough, and his breathing was affected.  

In September 2014, the Veteran was afforded a second VA examination.  He was noted to have chronic laryngitis with symptoms of hoarseness.  The examiner found that the Veteran did not have laryngeal stenosis or complete organic aphonia, but the Veteran was found to have incomplete organic aphonia.  The examiner also noted that the Veteran did not have a permanent tracheostomy.  The Veteran underwent pulmonary function testing with FEV-1 of 71 to 80 percent predicted.  The Flow-Volume Loop was not found to be compatible with upper airway obstruction.  In addressing the impact of the Veteran's disability on his ability to work, the examiner noted that on most mornings the Veteran awakens and can barely speak.  On some days, his voice will improve by mid-morning, "but only to a whisper."  The examiner further noted the Veteran's reports of difficulty in communicating and his reliance on texting or emailing for his job.

In support of his claim, the Veteran submitted a December 2015 VA speech pathology consult which notes the Veteran's report of being on medication for gastroesophageal reflux disease (GERD) since his diagnosis of recurrent respiratory papillomatosis.  Further, the report notes that the Veteran's "voice can only go above a whisper."  The speech pathologist characterized the Veteran's self-assessment of voice difficulties as falling in the severe range of dysfunction in his activities of daily living, noting his difficulties at work and at home.  The examiner also noted an indication of possible unmanaged reflux and the Veteran's report of being on medication, but he did not indicate the nature of the relationship between the service-connected disability and the reflux. 

Following the Board remand, the Veteran underwent another VA examination in April 2016, where he reported to the examiner that his voice can only go above a whisper or it will cut out.  The Veteran stated he often sends emails to convey messages or sends text messages to avoid conversational exchanges due to his voicing failures.  He stated that phone conversations must be brief or cannot happen at all due to his voicing failures resulting in a listener not understanding his intended messages or hanging up on him.  The Veteran underwent pulmonary function testing with FEV-1 of 71 to 80 percent predicted.  The Flow-Volume Loop was not found to be compatible with upper airway obstruction. 

The Veteran submitted a May 2016 letter from a physician assistant with the VA Department of Otolaryngology at the Overton Brooks VA Medical Center.  The medical provider stated that the Veteran was a patient in the department for many years and was first seen by the physician assistant for a VA examination regarding his current disability in January 2009.  The physician assistant stated the Veteran could not speak more than a whisper both at the time of this examination "and many times later."

In August 2017, the Veteran underwent a VA examination for his GERD.  The examiner noted that recurrent respiratory papillomatosis was not a risk factor or etiology for the development of GERD.  In a September 2017 rating decision, service connection for GERD, to include on a secondary basis, was denied. 

Here, the Board finds that the Veteran's disability picture more nearly approximates the criteria for an initial evaluation of 60 percent, but no higher, under Diagnostic Code 6519 throughout the entirety of the appellate period.  See 38 C.F.R. § 4.97, DC 6519.  Both the Veteran's lay statements to medical providers, as well as findings from VA medical examiners, have consistently shown the Veteran's disability resulted in symptomatology most nearly analogous to complete organic aphonia with constant inability to speak above a whisper.  The Board finds particularly persuasive the May 2016 letter from the Veteran's VA medical provider, which noted that the Veteran was found to not be able to speak above a whisper during many of his appointments to receive medical care.  Also of probative value is the finding of the July 2012 VA examiner who found that the Veteran could not speak above a whisper, as well as the Veteran's statements to VA medical providers dated in February 2012 and March 2012 in which he reported that he could not speak above a whisper.  In this regard, in viewing the evidence in the light most favorable to the Veteran, the identified manifestations of his service-connected disability results in symptomatology most nearly analogous to complete organic aphonia with constant inability to speak above a whisper. 

A higher 100 percent evaluation is not warranted, however, because there is no evidence that the Veteran's vocal cord pathology resulted in a sustained inability to communicate by speech at any point during the appellate period.  See 38 C.F.R. § 4.97, DC 6519 (requiring a "constant" inability to communicate by speech for the assignment of the higher 100 percent evaluation).

Furthermore, as the Veteran has not been diagnosed with tuberculous laryngitis, stenosis of the larynx, or had a pharynx injury or a laryngectomy, higher and/or separate evaluations under the additional Diagnostic Codes pertaining to diseases of the throat are not assignable.  See 38 C.F.R. § 4.97, DC 6515 (Laryngitis, tuberculous, active or inactive), DC 6518 (Laryngectomy, total), DC 6520 (Larynx, stenosis of, including residuals of laryngeal trauma), and DC 6521 (Pharynx, injuries to).

The Board also has considered other possible Diagnostic Codes.  However, the Veteran's medical history and his current diagnosis demonstrate that DC 6519 most appropriately reflects his symptoms associated with his disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  The medical evidence of record does not show he has any other nose, throat, larynx or pharynx condition during the period on appeal to warrant consideration of another DC.  

In sum, for the entire appellate period, the Board finds that the Veteran's service-connected recurrent respiratory papillomatosis most nearly approximates the criteria for an initial 60 percent rating, but no higher, under DC 6519 for complete organic aphonia resulting in a constant inability to speak above a whisper.  However, a constant inability to communicate by speech has not been shown at any point during the appellate period.


ORDER

Prior to December 8, 2015, entitlement to a disability rating of 60 percent, but no higher, for recurrent respiratory papillomatosis is granted, subject to the law and regulations governing the award of monetary benefits.

Since December 8, 2015, entitlement to a disability rating in excess of 60 percent for recurrent respiratory papillomatosis is denied.


REMAND

Pursuant to the February 2016 Board remand, the Veteran underwent a VA examination in April 2016 to determine the etiology of his diagnosed obstructive sleep apnea.  Following an examination of the Veteran and review of his claims file, the VA examiner opined that it was less likely than not that the obstructive sleep apnea was either proximately due to, the result of, or aggravated by the Veteran's service-connected recurrent respiratory papillomatosis.  In support of this opinion, the examiner noted that the Veteran was diagnosed in April 2012 with obstructive sleep apnea.  At the time of his diagnosis, the examiner stated that the laryngeal papillomatosis was not a major factor as the Veteran had a recent debridement and there was no evidence of upper airway obstruction at the time of diagnosis from recurrent respiratory papillomatosis.  The examiner further stated that he was unable to locate peer-reviewed studies that either suggested or supported the concept that papillomatosis contributed to or caused obstructive sleep apnea.  The examiner further stated that much of evidence reviewed did not suggest a nexus linking the Veteran's obstructive sleep apnea to his service-connected respiratory papillomatosis.  

The April 2016 VA examiner's opinion is inadequate because it again fails to consider the Veteran's lay statements reporting worsening sleeping and snoring problems after his 2009 surgery for his service-connected disability.  The Veteran asserted in a December 2012 statement that he complained to his VA treatment providers that his breathing was still a problem both before and after surgery, and the Veteran asserted he had no recent weight gain during this time.  As such, the Veteran should be provided a new VA examination with a more complete and responsive opinion concerning the relationship between the Veteran's service-connected recurrent respiratory papillomatosis and his obstructive sleep apnea.   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2018.  If no medical records are available, this should be noted in the Veteran's claim file.

2.  Return the claims file to the examiner who conducted the Veteran's April 2016 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's diagnosed obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's obstructive sleep apnea was caused by his service-connected recurrent respiratory papillomatosis?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's obstructive sleep apnea was aggravated by his service-connected recurrent respiratory papillomatosis?

In attempting to comment on the above-noted questions, the April 2016 VA examiner failed to address or consider the Veteran's lay statements reporting worsening sleeping and snoring problems after his 2009 surgery for his service-connected disability.  The Veteran asserted in a December 2012 statement that he complained to his VA treatment providers that his breathing was still a problem both before and after surgery, and the Veteran asserted he had no recent weight gain during this time.  The VA examiner is asked to specifically comment on the Veteran's credibly reported lay statements attesting to his own observable symptoms when answering the above questions.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


